 In theMatter Of WESTINGHOUSE ELECTRIC AND MANUFACTURING COM-PANY,UNITED STATES NAVAL ORDNANCE PLANT,andINTERNATIONALUNIONOF OPERATING ENGINEERS,LOCAL 327, A. F. L.Case No. 7-,R-1748. -'Decided July 19, 1944Beaumont, Smith, and Harris, by, Mr. Albert E.' Meder,of Detroit,Mich., for the Company.Mr. J. E. Crow,of Detroit, Mich., for the AFL.Sugar and Tucker, by Mr. Jack N. Ticcker,of Detroit,Mich.,for theUAW-CIO.Mr. Max M. Goldman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of OperatingEngineers,Local 327, A.F. L., herein called the AFL, alleging thata question affecting commerce had arisen concerning the representa=tion of employees-of Westinghouse Electric and Manufacturing Com-pany, United States Naval Ordnance Plant, Centerline,Michigan,herein called the Company,the National Labor-Relations Board pro-vided for an appropriate hearing upon due notice before Robert J.Wiener, Trial Examiner.Said hearing was held at Detroit, 'Mich-igan,on May 25, 1944.At the hearing,the Trial Examiner granteda motion to intervene made by International Union, United Automo-bile,Aircraft and Agricultural ImplementWorkers of America,UAW-CIO,herein calledthe JAW-CIO.The Company,the AFL,and theUAW-CIOappeared and participated.All parties wereafforded 'full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The UAW-CIO moved to dismiss the petition,contending that the unit sought isinappropriate.The Trial Examiner referred the motion to the Board.For reasons set forth hereinafter,the motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an opportu-nity to file briefs with the Board.57 N. L R. B. No. 36.200 WESTINGHOUSE ELECTRIC AND MANUFACTURING COMPANY .201Upon the entire record in the case, the Board "makes the following :FINDING OF.FACT1.THE BUSINESS OF THE COMPANYWestinghouse Electric and Manufacturing Company, a Pennsyl-vania corporation, maintains its principal. office and place of businessat Pittsburgh, Pennsylvania.It is engaged in the manufacture, sale,and distribution of a wide variety of electric and machinery equipment,and operates several plants,in various States of the United States.The only plant involved in this proceeding is the United States NavalOrdnance Plant at Centerline, Michigan, herein called the Centerlineplant, aii instrumentality of the United States which is operated bythe Company.At the Centerline plant the Company is engaged in the manufactureand assembly of machined parts and electrical equipment for theUnited States Navy.The annual value of these finished productsexceeds $1,000,000.,Approximately 50 percent of the raw materialsused at this plant is obtained from sources outside the State of Michi-gan, and nearly all the products manufactured or produced at theplant are shipped to points outside the State of Michigan.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVED'International Union of OperatingEngineers,Local 327, affiliatedwith the American Federation of Labor, isa labor organization ad-mitting to membership employees of the Company.InternationalUnion, United Automobile, Aircraft and' Agricul-tural Implement Workers of America, UAW-CIO, affiliated with theCongress of, Industrial Organizations,isa labororganization ad-mitting to membership employees of the Company. , ,III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the AFL as theexclusive bargaining representative of the operating engineers at theCenterline plant until it, has been certified by the Board in an appro-priate unit. '-A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the AFL represents a substantial number of em-ployees in the unit alleged to be appropriate.'1The Regional Director reported that the AFL submitted seven authorization cardswhich bore apparently genuine original signatures;that the names of all persons' appearingon the cards were listed on the Company's pay roll of April 28, 1944, which contained the 202DECISIONS OF\NATIONAL LABOR RELATIONS BOARDWe find that a-question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6)-and (7) of the Act.IV.THE APPROPRIATEUNIT; THE DETERMINATION OF REPRESENTATIVESThe AFL seeks a unit of the'Company's operating engineers at itsCenterline phint, including the'chief engineer.The-UAW-CIO,^assertsthat the unit sought is inappropriate, and that the operatingengineersshould either be in a unit composed of all powerhouse employees, or inone composed of all production and maintenance employees.TheCompany takes no position as to the scope or composition of the unitrequested by the AFL.In the maintenance division of-its Centerline plant, the Companyemploys, among other Workers, a chief engineer and eight operatingengineers.The principal function of the operating engineers is tomaintain and operate the air compressor and generators in the power-house and the air-conditioning equipment' in other buildings.Theyalso have the duty of seeing that the boiler operators maintain steamand air pressure in the powerhouse.Local 154 of the UAW-CIO, by virtue of a collective bargainingcontract with the Company, represents production and maintenanceworkers in the Centerline plant, including the boiler operators at thepowerhouse. It does not, however, represent the operating engineers.As indicated above, the UAW-CIO's position is that the operatingengineers should form part of a more comprehensive unit.The operating engineers, however, may properly function as a sep-arate bargaining unit since they have special skills; and constitute ahomogeneous group.On the other hand, inasmuch as their work isintegrated with that of other maintenance employees, and their inter-ests are apparently similar to those of the average production or main-tenance worker, the operating engineers may also be merged with theproduction and maintenance employees now represented by theUAW-CIO's local.Under these circumstances, we shall defer ourdetermination of the appropriate unit. , Such determination will de-pend, in part, upon the results of the election which we hereinafterdirect.'-There remains for consideration the supervisory status of the chiefengineer.As noted above, the Company takes no position and theAFL requests his inclusion.The UAW-CIO contends that if, in fact,the chief engineer is a 'supervisory employee, he should be excluded.names of eight employees in the alleged appropriate unit;and that'the cards were all un-datedThe Regional Director also repotted that theUAW-CIOsubmitted two duesreceipts;that the names of the persons appearing on the receipts were listed on the Com-pany's above pay roll ; and that one was dated throughMarch,and the other through June1944.- WESTINGHOUSE ELECTRIC AND MANUFACTURING COMPANY 203.The chief engineer is paid-'at a rate higher than that which the oper-,ating engineers receive.He is the only employee who closely super-vises the' powerhouse, and is charged with making detailed daily re-ports to higher officials concerning its operation.We are persuadedfrom the record that this employee has the power effectively to rec-ommend changes in status of the operating engineers. In view of theforegoing facts, we shall exclude the chief engineer.We- shall direct- that'the question concerning representation whichhas arisen be resolved by an election by secret ballot among the op-erating engineers' of the Company's Centerline plant, excluding thechief engineer, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in.the status of employees, or effectively recommend -such action, whowere employed during the pay-roll period immediately preceding-thedate of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction. If these employees select theUAW-CIO as their bargaining representative, they will have thereby'indicated a desire to be included in the more comprehensive unit ofproduction and maintenance employees currently represented by thatlabor organization's local 154.However, should they select the AFLas their bargaining representative, they will have thereby indicateda desire to be established as a separate bargaining unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the, National, Labor Re-lations Act, aid pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withWestinghouseElectric andManufacturing Company, United States Naval Ord-nance Plant, Centerline, Michigan, an-election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulationsamong the operating engineers in the Company's Centerline plant,excluding the chief engineer, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in 'the status of employees, or effectively recommendsuch action, who were employed during the pay-roll period immedi-ately-preceding the date of this Direction, including employees who J204.DECISIONS OF NATIONAL LABOR-RELATIONS' BOARDdid not work during said pay-roll period because they "were' ill or onarmed forces of the United States who, present themselves in personat the polls, but excluding those employees who have since 'quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, -to determine whether they desireto be represented by International 'Union of Operating Engineers,Local 327, affiliated with the American Federation of Labor, or, byInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, UAW-CIO, affiliated with The Con-gress of Industrial Organizations, for the purposes of collectivebargaining, or by neither.A1